DETAILED ACTION
The applicant’s amendment filed on October 21, 2021 was received.  Claims 3 and 5 were cancelled.  Claims 1, 2, 4, 5, 6, 11, 19 and 20 were amended.  New claims 21 and 22 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kepler et al. (hereinafter “Kepler”) (U.S. Pub. No. 2016/0072162A1, already of record) in view of Park et al. (hereinafter “Park”) (U.S. Pub. No. 2010/0028776A1, already of record) and Tsang (U.S. Pub. No. 2016/0049700A1, already of record).
Regarding claims 1, 2 and 4, Kepler teaches a process for recycling electrode materials from lithium-ion batteries, the process comprising the following steps:
(a) providing a powder mixture of cathode and anode materials, each with some binder contaminant (see paragraph 48);

(c) placing the vessel into a centrifuge and running the centrifuge to allow the slurry to separate to three layers according to density, with the bottom layer containing mostly cathode material (see paragraph 50);
(d) collecting the material from the bottom layer by filtration, rinsing with acetone and drying (see paragraph 51); and
(e) treating the material from the bottom layer in basic or dilute acidic solution (basic solution; acidic solution) to remove copper and aluminum contaminants from a current collector (separating the positive electrode material from an electrode support by agitating the positive electrode material support in a solution; forming a suspension of the positive electrode material), and heat treating the material from the bottom layer in a furnace to decompose residual binder and anode material that may be present (see paragraphs 4, 43 and 54).
Kepler teaches that the cathode material can be any or all of the known cathode materials that can be used as the cathode active materials of Li-ion batteries, such as one or more of LiCoO2 and LiFePO4 (see paragraph 45), but does not explicitly teach a coated positive electrode material.
Park teaches a cathode active material comprising a first lithium-containing metal composite oxide and a second lithium-containing metal composite oxide coated on an entire particle surface of the first lithium-containing metal composite oxide (see paragraph 6), wherein the first lithium-containing metal composite oxide may be LiCoO2, and the second lithium-containing metal composite oxide may be LiFePO4 (see 
Kepler and Park are silent as to agitating in a solution containing an oxidizing agent.
Tsang teaches a method for removing copper and aluminum from electrode materials, wherein the electrode material is introduced to a solution bath containing an oxidizing agent, wherein the oxidizing agent is used to dissolve copper (see paragraphs 25 and 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally utilized a solution bath containing the oxidizing agent of Kepler, in sequence with the treating step of Kepler, in order to aid in the removal of residual contaminants from a copper current collector.
Regarding claim 21, Tsang teaches that the oxidizing agent may be dissolved oxygen (see paragraph 29).

Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Kepler, Park and Tsang as applied to claims 1, 2, 4 and 21 above, and further in view of Ishida et al. (hereinafter “Ishida”) (U.S. Pub. No. 2014/0377154A1, already of record).
Regarding claim 6, Kepler, Park and Tsang do not explicitly teach a solution of one or more of a nitrate, a surfactant, a citrate, an alcohol, an ether, pyridine, polyethylene oxide and polyethylene imine.
Ishida teaches a process for separating a positive electrode material from a positive electrode substrate by immersing the dismantled objects of the battery in a solution that contains a surfactant (see paragraph 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the surfactant solution of Ishida in the cleansing treatment of Kepler or Tsang because it has been held by the courts that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06).

Claims 7-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sloop et al. (hereinafter “Sloop”) (U.S. Pat. No. 9,484,606, already of record) in view of Park et al. (hereinafter “Park”) (U.S. Pub. No. 2010/0028776A1, already of record).
Regarding claims 7, 11 and 17, Sloop teaches a process for replenishing lithium in a quantity of spent electrode material (see col. 7, lines 14-23), wherein the spent 2 and may further comprise lithium deficient LiFePO4 (see col. 5, line 65 – col. 6, line 10).  The replenishing process may include suspending a lithium deficient electrode material in an ether solvent such as tetrahydrofuran (solution comprising an ether) (see col. 8, lines 4-6) and then adding a solution of methyllithium dissolved in tetrahydrofuran to the suspension at controlled rate while vigorous stirring is maintained (relithiating the positive electrode material in a solution comprising lithium ions) (see col. 8, lines 12-14).  The spent electrode material may be intimately mixed with lithium carbonate (oxidizing agent) (see col. 10, lines 43-45).  Different lithium compounds may be used in place of or in addition to lithium carbonate, including Li2SO4 and LiF (lithium ions; lithium fluoride, lithium sulfate) (see col. 11, lines 17-20).Once the replenishing process is complete, the processed spent electrode material may be recovered (separating the positive electrode material from the solution) (see col. 9, lines 38-42).  
Sloop does not explicitly teach a coated positive electrode material.
Park teaches a cathode active material comprising a first lithium-containing metal composite oxide and a second lithium-containing metal composite oxide coated on an entire particle surface of the first lithium-containing metal composite oxide (see paragraph 6), wherein the first lithium-containing metal composite oxide may be LiCoO2, and the second lithium-containing metal composite oxide may be LiFePO4 (see paragraph 55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the replenishing process of Sloop to replenish the cathode active material of Park because the cathode active material of Park comprises a combination of two electrode materials which Sloop 
Regarding claim 8, Sloop teaches that lithium replenishment may be performed using hydrothermal processing (solvo-thermal reaction; solvent comprises water) (see col. 7, lines 39-42).  Hydrothermally heating the quantity of spent electrode material may comprise heating the spent electrode material in an aqueous solution containing LiOH at a suitable concentration (see col. 9, line 54-57).
Regarding claim 9, Sloop teaches that a lithium-deficient LiFePO4-based electrode material may be suspended in a solvent system comprising ethylene carbonate, with lithium iodide added to the suspension (see col. 8, lines 54-58).
Regarding claim 11, Sloop teaches that when the spent the spent electrode material includes LiFePO4, the spent electrode material may be heated in a solution comprising FePO4 for any spent electrode material to make a phosphate polymorph for use as battery electrode material (see col. 10, lines 17-26).
Regarding claim 12, Sloop teaches that reacting the spent electrode material with an aqueous lithium solution may be performed in an autoclave (see Abstract).  Heating may be performed with pressure in the range 1-300 atmospheres (see col. 9, lines 61-63).
Regarding claim 13, it is well known in the art to utilize treatment solution in a subsequent reaction (i.e. a batch process) or in a continuous feed.
Regarding claim 14, Sloop teaches rinsing the reconditioned electrode material with a solvent to remove one or more excess reagents which may have adhered to the material in the course of one or more replenishing procedures (col. 14, lines 35-39).
Regarding claim 15, Sloop teaches that alcohol is well known solvent for rinsing (see col. 5, lines 2-4).  Methanol is well known in the art as an exemplary alcohol.
Regarding claim 16, Sloop teaches drying the reconditioned electrode material (see col. 14, lines 45-47).  Although Sloop does not specify drying a vacuum, drying in a vacuum is well known in the art and commonly practiced in the processing of electrode materials.
Regarding claim 18, Sloop teaches that the quantity of spent electrode material separated from the one or more breeched cells may include LiCoO2 in which at least a portion of the material is in a spinel crystallographic state (see col. 6, lines 16-20).  Additionally, the quantity of spent electrode material may be heated to a threshold temperature in the range 400-900° C (see col. 9, lines 30-31).
Regarding claim 22, Sloop teaches that water may be used as a solvent for rinsing the spent electrode material (see col. 6, lines 38-42).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sloop and Park as applied to claims 7-18 and 22 above, and further in view of Branner (DE 102 00 599 A1, already of record).
Regarding claim 19, Sloop and Park are silent as to a screw feed system applying one or more rinsing stages.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimano et al. (hereinafter “Shimano”) (U.S. Pub. No. 2013/0323142A1) in view of Park et al. (hereinafter “Park”) (U.S. Pub. No. 2010/0028776A1, already of record).
Regarding claim 20, Shimano teaches a method for recovering an active material directly from a waste battery, wherein the active material is subjected to activation to obtain an active material  having battery performance equivalent to the performance of an unused active material (see paragraph 45).  The method comprises an electrode material mixture recovery step, an activation agent mixing step, an activation step, and an active material recovery step (see paragraphs 49-53).
During the activation agent mixing step, the electrode material mixture is mixed with an activation agent comprising one or two or more alkali metal compounds (see paragraphs 102 and 103).  As an activation agent, a peroxide such as lithium peroxide may be used (see paragraphs 122 and 127).
2 and LiFePO4 (see paragraph 83), but is silent as to the active material being coated.
Park teaches a cathode active material comprising a first lithium-containing metal composite oxide and a second lithium-containing metal composite oxide coated on an entire particle surface of the first lithium-containing metal composite oxide (see paragraph 6), wherein the first lithium-containing metal composite oxide may be LiCoO2, and the second lithium-containing metal composite oxide may be LiFePO4 (see paragraph 55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the recovery method of Shimano to recover the cathode active material of Park because the cathode active material of Park comprises a combination of two electrode materials which Shimano explicitly teaches as being suitable for the recovery process.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
In Tsang, the aqueous solution is applied to the removal of copper from electrode material that was already harvested from waste lithium-ion batteries.
Agitating the cathode material in an acidic solution is contrary to the principle of operation of Tsang.
The carbonate of Sloop is the lithium source, which does not serve as an oxidizing agent in the relithiation process.

In response to Applicant’s arguments, please consider the following comments:
Regardless of the status of the electrode material of Tsang, Kepler clearly establishes that an electrode material may be contaminated by copper and aluminum which is effectively a residue from a current collector.  As such, one of ordinary skill in the art would have clear motivation to utilize the solution of Tsang is purifying the electrode material of Kepler.
Given the way the present claims are worded, it is not necessary to combine the solution of Kepler with that of Tsang.  Instead, the two solutions may be utilized separately and in sequence, such that there is no contradiction of the teachings of Tsang in the combination of Tsang with Kepler
C)	Sloop explicitly teaches that the carbonate may be provided in addition to Li2SO4 and/or LiF.  Thus, there are separate components which satisfy the claimed lithium ions and the claimed oxidizing agent.  Sloop thus teaches all of the positively recited structure of the claimed apparatus.  The courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.  See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727